Order entered March 31, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01569-CV

                           IN THE INTEREST OF J.W.C., A CHILD

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-13-17254-T

                                             ORDER
       Before the Court is the State’s March 27, 2015 motion for an extension of time to file its

brief, which was tendered to the Court along with the motion. We GRANT the State’s motion.

The State’s brief is deemed filed as of the date of this order.


                                                        /s/       ADA BROWN
                                                                  JUSTICE